Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, lines 5-6 discloses “the system components,” which lacks antecedent basis. Appropriate correction is required. For the purpose of examination, “the system components” is treated as “system components.”
Specification
The amendment filed on 9/13/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  
The added material which is not supported by the original disclosure is as follows: The definition of DIN being that of common reference to automobile radios and multimedia devices and specifically a standard size or range of sizes. A single DIN radio face measures approximately 51 mm high by 178 mm wide, while a double DIN radio face measures 102 mm high by 178 mm deep wide. Where DIN is referred to in this patent application, the use of this definition should be interpreted to be referring to a commonly currently available automotive radio and multimedia device and may be any of the commonly available sizes such as single DIN, double DIN, and so forth.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 3-6 claims “an outer enclosure constructed of solid hardwood of at least .9525 cm thickness assembled to provide 14,158 cubic cm up to and including 85,000 cubic cm of internal volume creating a housing for the system components.”  	Herein, solid hardwood of at least .9525 cm thickness assembled to provide 14,158 cubic cm up to and including 85,000 cubic cm of internal volume creating a housing is not disclosed in the original written description or drawings of the instant application. Appropriate correction is needed. For the purpose of examination, “an outer enclosure constructed of solid hardwood of at least .9525 cm thickness assembled to provide 14,158 cubic cm up to and including 85,000 cubic cm of internal volume creating a housing for the system components” is treated as “an outer enclosure constructed of wood creating a housing for system components.”
Claim 1, lines 7-11 claims “an internal assembly of the system components comprising a 110vac to 12 vdc power supply converter, a microphone at least 3 square cm in area, a microphone sound amplifier, two audio speakers of at least 7 cm diameter, and the din type multi-media device, constructed to be easily inserted into the outer housing.”
Herein, “a microphone at least 3 square cm in area, a microphone sound amplifier, two audio speakers of at least 7 cm diameter, and the din type multi-media device” is not disclosed in the original written description or drawings of the instant application. Appropriate correction is needed. For the purpose of examination, “an internal assembly of the system components comprising a 110vac to 12 vdc power supply converter, a microphone at least 3 square cm in area, a microphone sound amplifier, two audio speakers of at least 7 cm diameter, and the din type multi-media device, constructed to be easily inserted into the outer housing” is treated as “an internal assembly of the system components comprising a 110vac to 12 vdc power supply converter, a microphone and two audio speakers constructed to be easily inserted into the outer enclosure.”
Claim 1, lines 11-13 discloses “alternatively, the above-mentioned system components may be directly mounted within the above defined wood outer enclosure.” However, directly mounting system-components within the wood outer enclosure is not disclosed in the description or drawings of the instant application. Appropriate correction is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hobson et al. (US 9651999 B1) modified by Ong (US 8284977 B2) and further in view of Lin et al. (US 8479027 B2).
Hobson discloses a stationary multimedia device (device 10 in figs 5, 19) comprising: a fully functional multi-media system (see column 4, lines 42-64); 
an outer enclosure (housing 12 in fig 19) creating a housing for system components; 
an internal assembly of the system components (support structure 70 + components 34 in fig 19; see column 9, lines 28-56) comprising a microphone and two audio speakers constructed to be easily inserted into the outer enclosure (see column 8, lines 31-40).
Hobson fails to disclose that the outer enclosure is constructed of wood. 
Ong discloses a multi chamber ported stereo speaker comprising an enclosure that is constructed of wood (column 6, lines 14-18).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to construct the outer enclosure of the multimedia device using wood material in order to provide an outer enclosure for the multimedia device that does not absorb or damp sound waves. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416
Hobson in view of Ong further fails to disclose the internal assembly of the system components comprising a 110vac to 12 vdc power supply converter.
Lin discloses a 110vac to 12 vdc power supply converter (computer power supply circuit 4 in fig 3; column 3, lines 14-50) mounted within a computer case (9 in fig 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the internal assembly of the system components with a 110vac to 12 vdc power supply converter so that the power supply converter can convert an external AC power into constant voltage DC power to be supplied to the system components.
Response to Arguments
Applicant's arguments filed on 9/13/2022 have been fully considered but they are not persuasive. 
The applicants argue that “the system described in this invention is a fully functional multi-media assembly more limited in the amended claim, including the original described enhanced acoustical attributes that a person skilled in the art will recognize are only achievable with the volume of cabinet, size of audio speakers and microphone with amplifier being referenced in this application.”
The examiner herein notes that solid hardwood of at least .9525 cm thickness assembled to provide 14,158 cubic cm up to and including 85,000 cubic cm of internal volume creating a housing, a microphone at least 3 square cm in area, a microphone sound amplifier, two audio speakers of at least 7 cm diameter, and the din type multi-media device are not disclosed in the original written description or drawings of the instant application and therefore introduces new matter into the disclosure of the invention. See 35 U.S.C. 112(a) rejection above.
The applicants further argue that the devices in Hobson are more aptly close to the DIN multimedia device presented in the original specification, that is to be mounted in the acoustically efficient cabinet that is the subject of this invention. This patent does not seek to claim the devices mounted within the cabinet as patentable, rather the enhanced and optimized assembly which houses these devices. Additionally, the interface operation of Fig. 5 in Hobson is in no way similar in form or function to a typically available DIN type multimedia device described in this patent, and thus distinguishable and not the same.
The examiner herein notes that Hobson discloses an internal assembly of the system components (support structure 70 + components 34 in fig 19) constructed to be easily inserted into an outer enclosure (housing 12 in fig 19; see column 8, lines 31-40) of a multimedia device (10 in figs 19). See 35 U.S.C. 112(a) rejection above. The examiner further notes that the applicants are arguing about a subject matter that was not disclosed in the original written description and therefore introduces a new matter into the disclosure of the invention.
The applicants argue that the amended claim also includes a limitation of construction, that being solid wood. Hobson does not claim construction from any type of wood, and although references the possibilities of other 'materials', the type, size, and intent of device cabinet in Hobson could not reasonably be constructed of solid wood, therefore must be interpreted to be a factor that differentiates this patent from Hobson. The examiner herein notes that the original written description of the instant application only discloses an outer enclosure made of wood. The examiner herein notes that the enclosure made of solid hardwood is not disclosed in the original written description. The examiner has used the reference of Ong for teaching an outer enclosure of a speaker device that is constructed of wood (column 6, lines 14-18). The examiner further notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416
The applicants argue that the utility of invention, type of housing and assembly of components described in the subject patent are much different than that described by Hobson. The intent of Hobson is to provide a device described in Hobson Fig 10 in column 4, line 53-54 "with a display is mounted in a kiosk or automobile". A device described in Hobson to be mounted in a vehicle is most like a DIN type device disclosed in the subject patent, however it is merely one component in this patent, and not the main subject matter being described for which a patent is sought. Thus, the subject patent housing, assembly described in the present patent should be viewed as new, meaningful, nonobvious and providing a very useful purpose as described in the subject patent application, under Description of the Related Art, in the subject patent application. Further, as secondary consideration, it is commonly known in the marketplace and to a person skilled in the art that acoustics of both audio output, and speech input is substandard in all available devices such as those described in Hobson and a common complaint when devices such as those described in Hobson are used in daily practice. It is therefore assumed non- obvious to a person skilled in the art, up to the filing date of this patent, otherwise similar products would have been made available in the crowded marketplace of many other devices such as simple Bluetooth speakers, wired microphones and audio amplifiers which do not fulfill the same purpose and need of users. 
The examiner herein notes that the applicants are arguing about a subject matter that is not claimed. Therefore, the arguments remain non-persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M, TH, F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/           Primary Examiner, Art Unit 2841